Citation Nr: 0913667	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-39 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder impingement syndrome.

3.  Entitlement to service connection for levoscoliosis of 
upper thoracic spine with dextroscoliosis.  

4.  Entitlement to service connection for patellofemoral 
syndrome, left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty in September 1998 and from 
March 2003 to November 2003.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2005 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), that, in 
pertinent part granted service connection for cervical spine 
disability and left shoulder impingement syndrome, and 
assigned a 20 percent evaluation and 10 percent, 
respectively.  The RO denied entitlement to service 
connection for patellofemoral syndrome, left knee and 
levoscoliosis of upper thoracic spine with dextroscoliosis.  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Veteran is seeking service connection for patellofemoral 
syndrome, left knee.   He contends that his knee disability 
began during basic training.  Service treatment records 
reflect that he received treatment for chronic iliotibial 
band syndrome (ITBS) in service.  On VA examination in August 
2004, the diagnosis was left knee patellofemoral syndrome, 
but no opinion was issued as to whether it had its onset in 
service or was otherwise related to active service.  Current 
clinical records reflect a history of left knee complaints.  
See VA outpatient clinic records from August 2004 to May 
2005.  

At his hearing before the Board, the Veteran testified that 
he was a State Police officer and had undergone physical 
examinations in 1999 when he joined the police force and in 
2005 when he re-joined the force after his service discharge.  
Copies of those examination reports have not been associated 
with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information and authorization from the 
Veteran, an appropriate official at the RO 
should request the Veteran's 1999 and 2005 
physical examination reports from the 
State Police, together with any other 
medical information they have regarding 
the Veteran's left knee, left shoulder or 
spine.  Any records obtained should be 
associated with the claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed left 
knee disability.  All testing deemed 
necessary must be conducted and the 
results reported in detail.  The claims 
file must be reviewed in conjunction with 
the exam.  For any left knee disability 
found, the examiner is asked to render an 
opinion as to whether there is a 50 
percent probability or greater that it is 
related to active service.  A rationale 
for any opinion offered is required.  The 
entire claims file must be considered; 
however, attention is invited to the 
Veteran's tabbed service treatment records 
showing treatment in May and June 2003, as 
well as the VA outpatient clinical 
records.

3.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



